Citation Nr: 0832651	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  08-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
August 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2008 rating decision in which the RO denied 
the veteran's claims for service connection.  The veteran 
filed a notice of disagreement (NOD) in February 2008.  The 
RO issued a statement of the case (SOC) in March 2008; and 
later the same month the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals).  

In August 2008, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The Board's decision denying the claim for service connection 
for a low back disability is set forth below.  The claim for 
service connection for bilateral hearing loss is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
November 2007 statement, a private physician indicated that 
the veteran's daughter has organic brain disease secondary to 
receiving a DPT shot at age 6 months, that she has moderate 
to severe mental retardation, and that she is totally 
dependent on him.  The Board construes this as a claim of 
entitlement to recognition of the veteran's daughter as a 
"helpless child" on the basis of permanent incapacity for 
self-support upon attaining the age of eighteen.  As this 
issue has not been adjudicated by the RO, it not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  While the veteran has asserted the occurrence of an in-
service injury, the competent evidence does not support a 
finding that the veteran that the veteran has, or ever has 
had, a low back disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 C.F.R. §§ 1101, 1110,1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2007 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  This letter included a specific request that the 
veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  In the May 2007 letter, the RO also 
provided notice to the veteran as to how disability ratings 
and effective dates are assigned as well as  the type of 
evidence that impacts those determinations.  Hence, the May 
2007 letter meets Pelegrini's and Dingess/Hartman content of 
notice requirements, as well as the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
service treatment records, post-service VA medical records, 
and a report of VA audiological examination.  Also of record 
and considered in connection with the appeal are written 
statements submitted by the veteran and his representative, 
on his behalf.  Although asked to identify medical evidence 
pertinent to his claims, in a November 2007 statement, the 
veteran indicated that he had no other information or 
evidence to give VA to substantiate his claims and that all 
treatment was received at the VA Medical Center (VAMC) in 
Erie, Pennsylvania.

The Board also finds that no further RO action on the claim 
herein decided is necessary.  In this regard, the Board 
acknowledges that, on a November 2007 VA Form 21-4138, the 
veteran requested that he be scheduled for a VA examination.  
As explained in more detail below, the claim for service 
connection for a low back disability is being denied because 
there is no medical evidence whatsoever that the veteran 
currently has the claimed disability.  As the current record 
does not reflect even a prima facie claim for service 
connection, there is no requirement for VA to arrange for a 
medical examination and/or to obtain a medical opinion in 
connection with the claim being denied.  See 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) 
(per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the claimant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter being 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disease first diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  See also 38 U.S.C.A. § 1154.

The veteran claims that, on May 11, 1945, he injured his back 
from being wrapped around a 5-inch gun mount, and that he 
wore a back brace for a year in service.   He asserts that 
this condition has gotten worse over the years.  The veteran 
is competent to assert the occurrence of an in-service 
injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Here, however, the record does not support the 
veteran's assertions in this regard.

The veteran's NAVPERS-553, Notice of Separation from U.S. 
Naval Service, reflects that he was trained as a signalman 
and that he performed duties related to this aboard Navy 
ships.  His service medical records reflect no complaints of, 
or treatment for, any injury to his back during service.  On 
his August 1946 separation examination report, clinical 
findings for the spine and extremities were noted as normal.  
Hence, the contemporaneous objective evidence does not 
support the occurrence of the claimed back injury, nor does 
this evidence even suggest that any low back disability was 
present in service.  

In any event, even if the Board was to accept, as credible, 
the veteran's assertions of an in-service low back injury, 
the post-service medical evidence does not support a finding 
that the veteran has a current low back disability upon which 
to predicate a grant of service connection. VA treatment 
records reflect that, in September 2004, when examined as a 
new patient at the Erie VAMC, the veteran reported a history 
of osteoarthritis but denied any active complaints; he then 
stated that he walked about two to three miles a day without 
any problems.  The assessment included osteoarthritis (but 
not specific to the low back)and status post right shoulder 
surgery.  Subsequent VA treatment records show that, in April 
2006, the veteran denied weakness, pain, stiffness, or 
limping on examination of his musculoskeletal system.  No 
joint tenderness, warmth, creptitus, or swelling was found on 
physical examination.  The remaining treatment records refer 
only to osteoarthritis of the knees, but no specific finding 
pertaining to the back.  

Hence, the medical evidence of record fails to show that the 
veteran has, or ever has had, arthritis of the lumbar spine 
or any other low back disability, and neither he nor anyone 
acting on his behalf has presented or identified any existing 
medical evidence  or opinion that supports a finding low back 
disability.  Where, as here, competent evidence does not 
establish that the veteran has the disability for which 
service connection is sought, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for a 
low back disability must be denied because the first 
essential criterion for a grant of service connection-
evidence of the claimed disability-has not been met.

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  To the extent that either asserts that the 
veteran has current low back disability that is medically 
related to in-the alleged service injury, the Board 
emphasizes that matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a low back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


ORDER

Service connection for a low back disability is denied.





REMAND

The Board finds that further RO action on the claim for 
service connection for bilateral hearing loss is warranted.  

Under the provisions of 38 C.F.R. § 3.385 (2007), impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

During a May 2006 VA examination, the veteran reported a 
gradual reduction in hearing more pronounced on the left.  On 
otoscopic examination, excess cerumen (earwax) was noted.  
Special testing revealed that the loss is cochlear in nature.  
On audiological testing, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
65
70
LEFT
35
50
60
75
75

The veteran's speech recognition score using the Maryland CNC 
Word List was 96 percent in the right ear and 68 percent in 
the left ear.  The veteran was diagnosed with bilateral 
sensorineural hearing loss more pronounced on the left, 
meeting the provisions of 38 C.F.R. § 3.385.  He was later 
issued hearing aids.

The veteran contends that his current bilateral hearing loss 
is due to noise exposure during service.  He asserts that he 
was exposed to loud, excessive noise aboard the USS HADLEY 
during combat action in the Pacific during World War II due 
to constant exposure to the ship's 5-inch/38 anti-aircraft 
guns.  Alternatively, the veteran asserts that his current 
bilateral hearing loss is the result of being knocked down 
when a 5-inch gun went off about 12 feet from his face while 
at a radar station in Okinawa, which caused his ears to 
bleed. 

Initially, the Board notes that the veteran's service medical 
records reflect no complaints, findings, or diagnosis of 
hearing loss.  His August 1946 separation examination report  
indicates normal bilateral hearing, with a result of 15/15 
for both ears using both whispered and spoken voice tests.

However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

As noted above, the May 2006 VA examination report reveals 
audiometric testing results demonstrating hearing loss, in 
each ear, to an extent recognized as a disability, under 
38 C.F.R. § 3.385.  The question remains, however, as to 
whether there exists a medical nexus between the veteran's 
bilateral hearing loss and service, to particularly include 
his likely noise exposure therein.  

While his service treatment records do not document the 
occurrence of, or treatment for, any specific incidence of 
acoustic trauma, the Board notes that the veteran's service 
personnel records confirm that he served on the USS HUGH W. 
HADLEY and was awarded an Asiatic Pacific Area Campaign 
Medal.  The veteran is competent to assert the occurrence of 
in-service injury, to include in-service noise exposure.  See 
Grottveit, 5 Vet. App. at 93.  Considering the circumstances 
of the veteran's service, he was likely exposed to some, and 
possibly significant, noise exposure in service from the 
firing of weapons.  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the veteran's assertions of in-
service noise exposure as credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154.  

Given the evidence of current hearing loss disability , and 
likely in-service noise exposure, the Board finds that 
medical examination an otolaryngologist (ear, nose and throat 
(ENT) physician to obtain a medical nexus opinion, would be 
helpful in resolving the claim for service connection.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159..  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an ENT physician, at a VA medical facility.  
The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may well result in 
denial of the claim for service connection for bilateral 
hearing loss (as the original claim for service connection 
will be considered on the basis of evidence of record).  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Erie VAMC, dated up until May 9, 2007.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain from the Erie VAMC 
records of treatment since May 2007, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Additionally, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:


1.  The RO should obtain from the Erie 
VAMC all records of evaluation and/or 
treatment of the veteran's bilateral 
hearing loss, from  May 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim remaining on 
appeal.  The RO should explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current  
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an ENT 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination 
testing) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, the ENT physician should 
specifically indicate, with respect to  
each ear, whether the veteran currently 
has hearing loss  to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

If any hearing loss disability is 
diagnosed, also with respect to each ear, 
the physician should offer an opinion, 
consistent with sound medical principles, 
as whether it is at least as likely as 
not (i.e., there is a 50  percent or 
greater probability) that such disability 
is the result of injury or disease 
incurred or aggravated in service, to 
specifically include likely in-service 
noise exposure, as alleged.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for bilateral hearing 
loss in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369  
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet.  
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  The Board also 
reminds the RO that this case has been advanced on the 
Board's docket.


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


